Name: 84/33/EEC: Commission Decision of 6 January 1984 establishing that the apparatus described as 'Hewlett Packard - GC/MS System, model 5985b with accessories' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1984-01-27

 Avis juridique important|31984D003384/33/EEC: Commission Decision of 6 January 1984 establishing that the apparatus described as 'Hewlett Packard - GC/MS System, model 5985b with accessories' may not be imported free of Common Customs Tariff duties Official Journal L 022 , 27/01/1984 P. 0058 - 0058*****COMMISSION DECISION of 6 January 1984 establishing that the apparatus described as 'Hewlett Packard - GC/MS System, model 5985 b with accessories' may not be imported free of Common Customs Tariff duties (84/33/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 29 June 1983, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Hewlett Packard - GC/MS System, model 5985 b with accessories' ordered on 26 November 1979 and intended to be used for the determination of the molecular mass of volatile transition metal compounds, the characterization of the products of reactions in which transition compounds act as catalysts and for the identification and quantization of the aforementioned substances and of the products of their degradation in the environment should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community, Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 December 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a gas chromatograph; whereas its objective technical characteristics such as the sensibility of the spectrometric analyses and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'R 10-10-C' manufactured by Nermag, 49, quai du Halage, F-92500 Rueil-Malmaison, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Hewlett Packard - GC/MS System, model 5985 b with accessories', which is the subject of an application by Italy of 29 June 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.